PER CURIAM.
Charles W. Anderson appeals the district court’s orders granting Defendants’ motions to dismiss and motions for summary judgment. We have reviewed the record and the district court’s opinions and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Anderson v. Daley, No. CA-00-109-A (E.D. Va. Apr. 12, 2000; Apr. 26, 2000; May 24, 2000; June 13, 2000; June 27, 2000).* We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 Pursuant to Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is the date that the judgment or order was entered on the docket sheet that we take as the effective date of the district court’s orders. See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.1986).